TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00461-CV


Gibbons Ranch L.P., Appellant

v.

William F. Schneider and M. Ann Schneider, Appellees






FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 8184, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R

		We have considered Appellant's Emergency Motion for Temporary Order and Motion
for Expedited Determination filed on August 6, 2004.  We respectfully deny the relief requested.


 
						Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Filed:   August 6, 2004